The paramount purpose of our recording laws, considered as a system, is to give notice of matters affecting the title to real estate, in order that one purchasing in good faith, for value, and without notice to the contrary, may be fully protected in relying upon the record title. These laws are in pari materia, and should be so construed as to carry out the manifest legislative intent.
When the legislature, by the act of 1893, provided for the filing instead of the recording of a sheriff's attachment levy, there was manifestly no thought or intent that such a change could or would result in a failure to give notice by the public record, and the official action of every county auditor in the state during all of the forty years following rather convincingly establishes that fact.
If this be unsound reasoning, then what could be the purpose of either recording or filing the sheriff's levy? A recorded or a filed levy not indexed as to parties or as to the tract involved (and we have no tract indexes) would be as effectively concealed from the diligent searcher as the proverbial needle in a haystack. It would appear that a simple posting of notice upon the attached premises would be far more effective.
Therefore, in my opinion, the words contained in chapter 119, Laws of 1893, p. 285, § 12, now Rem. Rev. Stat., § 10603, which read:
"He [the county auditor] shall correctly enter in such index every instrument concerning or affecting *Page 14 
real estate which by law is required to be recorded, the names of the grantors being in alphabetical order." should be construed to read:
"He [the county auditor] shall correctly enter in such index every instrument concerning or affecting the record title to real estate, the names of the grantors being in alphabetical order."
When considered in connection with the whole body of the recording laws, the manifest purpose of such laws, and the manifest purpose of the legislature in making the changes provided by the act of 1893, the construction now proposed is logical, just, and well within recognized rules of construction. The law favors the innocent purchaser for value, and an attaching creditor who seeks only to collect a preexisting debt has never, in this state, been construed to be a purchaser for value. As between an innocent purchaser for value and a creditor seeking collection of an antecedent debt, in my judgment, the construction which I give the act is imperative.
Since we are concerned only with the construction of our own statutory recording system and in arriving at the legislative intent in order to explain and correct an ambiguity, cases from other courts are of little help, and the weight or apparent weight of authority is of no moment when it becomes apparent that the legislature intended that adequate notice should be given to all the world, and that purchasers for value without notice might safely rely upon the public record. The official acts of the county auditors throughout the state, consistently followed for more than forty years, is of far greater convincing weight than any or all of the so-called authorities upon which the majority relies.
I therefore dissent from the conclusions reached by the majority. *Page 15 
While it is no longer of importance in this case, yet, in my opinion, the appellant is not without a remedy, and that remedy having been invoked in the alternative in this case, the appellant should have been permitted to recover against the county auditor and his surety for the damage caused by the auditor's neglect of duty in failing to properly index the levy of the attachment.
BEALS, C.J., and HOLCOMB, J., concur with TOLMAN, J.